993 F.2d 229
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Ray SOLOMON, Plaintiff-Appellant,v.Judith NAEF;  Norma L. Ware;  North Carolina Prisoner LegalServices, Inc., Defendants-Appellees.Anthony Ray Solomon, Plaintiff-Appellant,v.Judith Naef;  Norma L. Ware;  North Carolina Prisoner LegalServices, Incorporated, Defendants-Appellees.
Nos. 91-7727, 92-6149.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 25, 1992Decided:  May 6, 1993

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-556)
Anthony Ray Solomon, Appellant Pro Se.
E.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Anthony Ray Solomon filed a 42 U.S.C. § 1983 (1988) complaint alleging that North Carolina Prisoner Legal Services (NCPLS) and two of its attorneys violated his right to access to the courts.  The district court dismissed the case as frivolous.


2
Solomon filed two notices of appeal in this case.  We find that the notice of appeal filed October 2, 1991 (No. 91-7727) was timely filed and preserves review of the merits of Solomon's appeal.  The notice filed on December 12, 1991 (No. 92-6149) was filed more than thirty days after the entry of final judgment and is untimely.  See Fed.  R. App.  P. 4(a).


3
Regarding the merits of Solomon's appeal, we affirm the district court's dismissal of the complaint on the basis that NCPLS and its attorneys are not state actors amenable to suit under 42 U.S.C. § 1983.   See Polk County v. Dodson, 454 U.S. 312 (1981).


4
Accordingly, we dismiss the appeal in No. 92-6149 and affirm the district court's order in No. 91-7727.*  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART


*
 We deny Solomon's motions to appoint counsel and for discovery sanctions in No. 91-7727, and his motion to appoint counsel in No. 926149